UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6370


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SCOTT WILSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:09-cr-00036-RDB-1)


Submitted: July 16, 2019                                          Decided: July 19, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott D. Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Scott Wilson appeals the district court’s order denying relief on his postjudgment

motions. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. Wilson, No. 1:09-cr-

00036-RDB-1 (D. Md. Feb. 28, 2019). We grant leave to proceed in forma pauperis and

deny Wilson’s motion to expedite. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2